Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 6, 7, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 2, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of copending Application No. 16/857135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses substantially the same limitations with more details, except for the underlined portions: “the recoverable energy information comprises a recoverable energy attenuation amount, a recoverable energy attenuation variation, and a recoverable capacity attenuation amount.” However, these are obvious variations with the recoverable capacity attenuation amount taught by the copending Application, because the battery capacity and energy are related concepts, i.e., energy attenuation leads to capacity attenuation.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	Claims 3-5 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of copending Application No. 16/857135 in view of Kimura et al. (US 20020195999 A1; hereinafter “Kimura”). The copending Application does not explicitly disclose: “obtaining, based on battery state information, first battery remaining available energy corresponding to a state of the battery without a recoverable attenuation capacity; and calculating the current remaining available energy of the battery based on the first battery remaining available energy and one of the recoverable energy attenuation amount and the recoverable energy attenuation variation.” However, Kimura teaches that a memory effect can cause a decrease in effective capacity of a secondary battery (see [0007]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to obtain the effective capacity by correcting a first battery remaining available energy (or capacity) with the memory effect (i.e., the recoverable energy or capacity fade), by  incorporating the above indicated missing features, for more accurate estimation of capacity.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-5 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “obtaining recoverable energy information of the battery based on the DOD interval, the quantity of cycles, and the cycle temperature, wherein the recoverable energy information comprises a recoverable energy attenuation amount, a recoverable energy attenuation variation, and a recoverable capacity attenuation amount; and determining current remaining available energy of the battery based on the recoverable energy information.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “obtaining a depth of discharge (DOD) interval corresponding to a current state of charge (SOC) interval of the battery; obtaining a quantity of cycles and cycle temperature that correspond to the DOD interval.” However, these are recited at a high level of generality that they can be “insignificant extra-solution activity[s] to the judicial exception” to collect the data for the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to make the claim significantly more than the judicial exception. The “obtaining” steps indicated above are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea. Consequently, the claim is directed to a judicial exception without significantly more.

Claim 8 is similarly rejected by analogy to claim 1. Note that the apparatus can be a generic computer with a memory and a processor for executing computer instructions. They are not sufficient to make the claim a practical application of, or significantly more than, the abstract idea.

Dependent claims 2-5 and 9-12 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Notes
6.	Claims 1 and 8 distinguish over the closest prior art as discussed below.
Regarding claims 1 and 8, the closest prior art of record fails to teach the features of claim 1 (as a representative) : “obtaining recoverable energy information of the battery based on the DOD interval, the quantity of cycles, and the cycle temperature, wherein the recoverable energy information comprises a recoverable energy attenuation amount, a recoverable energy attenuation variation, and a recoverable capacity attenuation amount,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Tamezane et al. (US 20060158155 A1) teaches a method of calculating a remaining capacity of a battery having the possibility of a memory effect by using correlation between an voltage V0 and the remaining capacity, involving a memory effect occurrence amount correction value C(SOC) correlating to a remaining capacity and calculating a reset voltage V0-reset based on C(SOC). However, Tamezane et al. does not teach calculating the memory effect (i.e., recoverable capacity attenuation amount) based on the DOD interval, the quantity of cycles, and the cycle temperature.
XIU et al. (CN 109085507 A) teaches a method for evaluating storage battery health condition, involving determining a battery interval state of health (SOH) based on cycle number and depth of discharge (DOD) intervals, where the DOD intervals are determined based on SOC intervals. However, the determined interval SOH, although represent a remaining capacity of the battery, is different from a memory effect (i.e., recoverable capacity attenuation amount). XIU et al. does not discuss the memory effect, and how it is calculated.
LIANG et al. (CN 105425156 A) teaches a power battery cycle life testing method, involving establishing different capacity fade rate models based on different temperature, charging current, discharging current and the discharging depth of to calculate the power battery cycle life. LIANG et al. does not discuss the memory effect (i.e., recoverable energy attenuation), and how it is calculated.
	Consequently the above references fail to teach or suggest, singly or in combination, the above indicated invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857